


116 HRES 983 IH: Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 983
IN THE HOUSE OF REPRESENTATIVES

May 28, 2020
Ms. Judy Chu of California (for herself, Ms. Meng, Mr. Takano, Mr. Rouda, Mr. Green of Texas, Mr. Sablan, Mr. Lowenthal, Mr. Bera, Mr. Cox of California, Mr. Raskin, Mrs. Murphy of Florida, and Mr. Cisneros) submitted the following resolution; which was referred to the Committee on Oversight and Reform

RESOLUTION
Recognizing the significance of Asian/Pacific American Heritage Month in May as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.


Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States; Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
Whereas the Asian-American and Pacific Islander community is an inherently diverse population, comprised of over 45 distinct ethnicities and over 100 language dialects; Whereas according to the United States Census Bureau, the Asian-American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;
Whereas there are approximately 22,600,000 residents of the United States who identify themselves as Asian and approximately 1,600,000 residents of the United States who identify themselves as Native Hawaiian or Pacific Islander, making up over 7 percent of the total United States population; Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;
Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities; Whereas 2020 marks several important milestones for the Asian-American and Pacific Islander community, including—
(1)the 30th anniversary of the enactment of Public Law 101–283 designating May as Asian/Pacific American Heritage Month; (2)the 35th anniversary of the mission aboard the Space Shuttle Discovery of Ellison Shoji Onizuka, the first Asian American in space;
(3)the 45th anniversary of the end of the Vietnam War and the beginning of the Southeast Asian diaspora to communities across the United States;  (4)the 45th anniversary of the completion of the double-hulled voyaging canoe, Hokulea, marking the first traditional Polynesian voyaging canoe built in Hawaii in more than 600 years;
(5)the 55th anniversary of the enactment of the Act entitled An Act to amend the Immigration and Nationality Act, and for other purposes, approved October 3, 1965 (79 Stat. 911), landmark legislation that reversed restrictive immigration policies against immigrants from Asia; and (6)the 110th anniversary of the establishment of Angel Island Immigration Station in San Francisco Bay, California, which served as a major port of entry for immigrants coming to the United States from Asia and the Pacific;
Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and the United States Armed Forces, including— (1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian-American government official in the history of the United States;
(2)Dalip Singh Saund, the first Asian-American Congressman; (3)Patsy T. Mink, the first woman of color and Asian-American woman to be elected to Congress;
(4)Hiram L. Fong, the first Asian-American Senator; (5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;
(6)Norman Y. Mineta, the first Asian-American member of a Presidential Cabinet; and (7)Elaine L. Chao, the first Asian-American woman member of a Presidential Cabinet;
Whereas in 2020, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 76 Members, including 20 Members of Asian or Pacific Islander descent;  Whereas in 2020, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—
(1)the States of Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Illinois, Indiana, Kansas, Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington, and Wyoming; and (2)the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
Whereas in 2020, Asian Americans and Pacific Islanders honorably serve at all levels of the Federal judiciary; Whereas Asian Americans and Pacific Islanders have been disproportionately impacted by the COVID–19 pandemic, with Native Hawaiians and Pacific Islanders facing among the highest infection and mortality rates out of any racial group in the States of California, Washington, Oregon, Nevada, Colorado, and Arkansas;
Whereas there are over 2 million Asian-American and Pacific Islander first responders, health care providers, and frontline workers who are among the unsung heroes in the Nation’s fight against COVID–19; Whereas since January 2020, there has been a dramatic increase in reports of anti-Asian hate crimes and incidents related to the COVID–19 pandemic, with over 2,000 incidents reported in recent months;
Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be it

That the House of Representatives— (1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
(2)recognizes that Asian-American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.  